In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-19-00219-CR


                          CARLOS MARTINEZ, APPELLANT

                                           V.

                          THE STATE OF TEXAS, APPELLEE

                         On Appeal from the 140th District Court
                                  Lubbock County, Texas
            Trial Court No. 2017-411,916, Honorable Jim Bob Darnell, Presiding

                                  November 12, 2019

                            MEMORANDUM OPINION
                    Before QUINN, C.J., and PIRTLE and PARKER, JJ.

      Pending before this court is a motion to dismiss this appeal signed by both

appellant, Carlos Martinez, and his attorney. Without passing on the merits of the case,

we grant the motion to dismiss pursuant to Rule of Appellate Procedure 42.2(a) and

dismiss the appeal. Having dismissed the appeal at appellant’s request, no motion for

rehearing will be entertained and our mandate will issue forthwith.


                                                Per Curiam

Do not publish.